Citation Nr: 1730248	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  13-30 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1950 to October 1952.

This matter comes to the Board of Veterans' Affairs (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In April 2017, the Veteran testified before the undersigned at a Board video conference hearing.  A transcript of the hearing is of record.  In addition to the issue on the title page of this decision, the Veteran also initiated an appeal of the RO's September 2011 denial of the claim for service connection for a low back disability.  However, the RO subsequently granted this claim in a July 2013 rating decision.  Accordingly, this issue is no longer in appellate status.  See AB v. Brown, 6 Vet. App. 95 (1993).

The issue developed for appellate review stems from the Veteran's April 2011 claim for service connection for a left shoulder disability.  However, in a recent statement dated in May 2017, the Veteran reported that he injured both shoulders in service which necessitated surgery to both shoulders.  As the issue if entitlement to service connection for a right shoulder disability has not been perfected for appellate view, the matter is not presently before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

The Veteran attributes his left shoulder disability to an incident in service in February 1952 when he pulled an injured soldier to safety during an encounter with the enemy.  He testified in April 2017 that he was a combat photographer in service and was taking pictures of the encounter at the time of the incident.  He stated that he was seen by medics for his shoulder following the incident and was given codeine pills for the pain.  He reported that he was "put up" for a bronze star for his actions as well as a court martial since he left his duty as a photographer to help the wounded soldier.  His available service personnel record does not include court martial proceedings, but they do show that he was awarded the Korean Service Medal with one Bronze Star.  See DD Form 214.  The Veteran asserts that he is entitled to the provisions of 38 U.S.C.A. § 1154(b) which provide that in the case of a veteran who engages in combat with the enemy in active service, the Secretary shall accept sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence if consistent with the circumstances, conditions or hardships or service, notwithstanding the fact that there is no official record of such incurrence or aggravation in service.   

Even assuming that the provisions of 38 U.S.C.A. § 1154 (b) apply in this case, such provisions do not address the issue of a causal relationship between current disability and service.  See Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  In other words, nexus evidence between a current shoulder disability and service is still required.  Id.  

The Board notes that the Veteran has not been afforded a VA examination in connection with this claim.  Accordingly, in light of his assertions of in-service trauma to the left shoulder and of continuous left shoulder symptomatology ever since, as well as postservice medical evidence showing a left shoulder disability diagnosed as osteoarthritis and left rotator cuff syndrome, the Board finds that he should be afforded a VA examination in order to determine the nature and etiology of his left shoulder disability.  McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).


Also, it does not appear that all pertinent identified treatment records are on file.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.169.  In this regard, there are no surgical records on file with respect to the reverse total left shoulder arthroplasty that the Veteran underwent in March 2012.  He testified in April 2017 that the procedure was performed at Holy Cross Hospital in Fort Lauderdale, Florida.  Accordingly, these identified records as well as any other pertinent, outstanding private or VA treatment records should be obtained and associated with the Veteran's electronic claims file.  38 U.S.C.A. § 5103A (b),(c).

In light of the foregoing, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request outstanding medical records pertaining to the Veteran's left shoulder disability, to include reverse left shoulder total arthroplasty that was performed at Holy Cross Hospital in Fort Lauderdale Florida in March 2012, and have the Veteran complete the required authorization forms as appropriate.  Updated VA treatment records should also be obtained, if appropriate. 

2.  Thereafter, afford the Veteran a VA medical examination to determine the nature and etiology of his left shoulder disability.  The electronic claims folder must be made available to the examiner for review in connection with the examination.  After examining the Veteran and reviewing the electronic claims folder, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (a 50% degree of probability or higher) that any current left shoulder disability identified on examination is related to the Veteran's active duty service. 

The Veteran attributes his left shoulder disability to an incident in service in February 1952 when he pulled an injured soldier to safety during an encounter with the enemy.  He stated that he was seen by medics for his shoulder following the incident and was given codeine pills for the pain.  The examiner should note that the Board finds the Veteran's statements competent and credible with regard the asserted in-service incident.  Additionally, the examiner should address the Veteran's assertions of continuous left shoulder symptomatology since the in-service event.  

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation. 

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Finally, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case which addresses all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the Statement of the Case.  The Veteran should be given the opportunity to respond to the Supplemental SOC.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




